[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de PENDENTE LITE MOTION FOR ALIMONY (#120), COUNSEL FEES (#121)
The parties have several suits pending in New York and New Jersey concerning their various business dealings that occurred in the past. The plaintiff had been president and operator of several parking garages owned by corporations which were owned by the defendant in turn. In 1997 he was ejected by court order. Since then, he has not worked in the industry. He has made little effort to work in the industry. He is working as a business agent for a union.
The court finds that the reduced circumstances he has been in since 1997 are largely of his own making. Miller v. Miller,181 Conn. 610 (1980) is relevant.
The motion is denied.
The court finds that the plaintiff has no means to adequately compensate his attorney for her on going services to be rendered in this case which the court concludes are and will be substantial due to the tangled business dealings between the parties. The defendant is possessed of sufficient assets and income to contribute to the plaintiffs legal expenses.
The court orders an allowance to prosecute of $30,000 payable in 30 days.
HARRINGTAN, J.